EXHIBIT 10.54

Dated: May 14, 2007

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

No. USHP-5-1

$500,000

U.S. HELICOPTER CORPORATION

Secured Convertible Debenture

Due: July 14, 2007

This Secured Convertible Debenture (the “Debenture”) is issued on May 14, 2007
(the “Issuance Date”) by U.S. HELICOPTER CORPORATION,a Delaware corporation (the
“Obligor”), to CORNELL CAPITAL PARTNERS, L.P. (the “Holder”), pursuant to that
certain Securities Purchase Agreement (the “Securities Purchase Agreement”)
dated May 14, 2007.

FOR VALUE RECEIVED, the Obligor hereby promises to pay to the Holder or its
successors and assigns the principal sum of Five Hundred Thousand Dollars
($500,000) together with accrued but unpaid interest on or before July 14, 2007
(the “Maturity Date”).

Interest. Interest shall accrue on the outstanding principal balance hereof at
an annual rate equal to eighteen percent (18%). Interest shall be calculated on
the basis of a 365-day year and the actual number of days elapsed, to the extent
permitted by applicable law. Interest hereunder shall be paid to the Holder or
its assignee on the Maturity Date in whose name this Debenture is registered on
the records of the Obligor regarding registration and transfers of Debentures
(the “Debenture Register”) and shall be payable in Common Stock at the rate
equal to the Conversion Price in effect at the time of payment.

Mandatory Prepayment. In the event the Obligor closes on any debt or equity
financing (each a “Subsequent Financing”) after the Issuance Date, Obligor shall
remit to the Holder all of the net proceeds from such Subsequent Financings
until all amounts owed under this Debenture are paid in full.

1

--------------------------------------------------------------------------------

Payment at Maturity. The Obligor shall pay all outstanding principal and
interest on this Debenture on the Maturity Date. With the exception of Mandatory
Prepayments, or as otherwise set forth herein or in the Securities Purchase
Agreement, no payments of any amounts of outstanding principal or accrued
interest shall be made by the Obligor prior to the Maturity Date.

Security Agreements. This Debenture is secured by an Amended and Restated
Security Agreement of even date herewith between the Obligor and the Holder (the
“Security Agreement”).

This Debenture is subject to the following additional provisions:

Section 1.

(a) General. This Debenture is exchangeable for an equal aggregate principal
amount of Debentures of different authorized denominations, as requested by the
Holder surrendering the same. No service charge will be made for such
registration of transfer or exchange.

(b) Right of Redemption. The Company at its option shall have the right to
redeem, with fifteen (15) days advance written notice (the “Redemption Notice”),
a portion or all of the amounts outstanding under the Debenture. The Holder
shall have the right to convert an amount equal to the amount noted in the
Redemption Notice; provided that such amount does not exceed the 4.99%
conversion limitation noted below, during the period between the Redemption
Notice and the actual redemption date.

The Company shall consummate the redemption set forth in the Redemption Notice
and pay the redemption amount to the Holder within fifteen days (15) days of the
date of such Redemption Notice. The redemption amount shall be equal to one
hundred twenty percent (120%) of the amount redeemed plus accrued interest. The
right of redemption described herein shall not apply to any mandatory
prepayments as set forth above.

If the Company fails to consummate a redemption and pay the redemption amount
within the applicable fifteen (15) day period specified above, then the Company
shall pay to the Holder liquidated damages (and not a penalty) of 2% of the
amount converted by the Holder.

Section 2. Events of Default.

(a) An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

(i) Any default in the payment of the principal of, interest on or other charges
in respect of this Debenture, free of any claim of subordination, as and when
the same shall become due and payable (whether on a Conversion Date or the
Maturity Date or by acceleration or otherwise);

2

--------------------------------------------------------------------------------

(ii) The Obligor or any Material Subsidiary (as defined in Section 5) of the
Obligor shall commence, or there shall be commenced against the Obligor or any
Material Subsidiary under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Obligor or any Material
Subsidiary commences any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Obligor or any Material Subsidiary or there is commenced against the Obligor
or any Material Subsidiary any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 61 days; or the Obligor or any
Material Subsidiary is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding is entered; or the Obligor
or any Material Subsidiary suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of sixty one (61)
days; or the Obligor or any Material Subsidiary makes a general assignment for
the benefit of creditors; or the Obligor or any Material Subsidiary shall fail
to pay, or shall state that it is unable to pay, or shall be unable to pay, its
debts generally as they become due; or the Obligor or any Material Subsidiary
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Obligor or any Material
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Obligor or any Material Subsidiary for the purpose of
effecting any of the foregoing;

(iii) The Obligor or any subsidiary of the Obligor shall default in any of its
obligations under any other debenture or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Obligor or any subsidiary of the Obligor in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable (the “Accelerated Due Date”) and such default is not
cured within ten days of the Accelerated Due Date;

(iv) The Common Stock shall cease to be quoted for trading or listing for
trading on either the Nasdaq OTC Bulletin Board (“OTC”), or if then listed on
Nasdaq Capital Market, New York Stock Exchange, American Stock Exchange or the
Nasdaq National Market (each, a “Subsequent Market”) shall cease to be quoted
for trading or listing on such Subsequent Market and shall not again be quoted
or listed for trading thereon within five (5) Trading Days of such delisting;

(v) A Change of Control Transaction (as defined in Section 5) shall have
occurred;

(vi) RESERVED;

(vii) RESERVED;

(viii) The Obligor shall fail for any reason to deliver Common Stock
certificates to a Holder prior to the fifth (5th) Trading Day after a Conversion
Date or the Obligor shall provide notice to the Holder, including by way of
public announcement, at any time, of its intention not to comply with requests
for conversions of this Debenture in accordance with the terms hereof;

3

--------------------------------------------------------------------------------

(ix) The Obligor shall fail for any reason to deliver the payment in cash
pursuant to a Buy-In (as defined herein) within three (3) days after notice is
claimed delivered hereunder;

(x) The Obligor shall fail after ten (10) days written notice thereof by the
Holder to observe or perform any other covenant, agreement or warranty contained
in, or otherwise commit any breach or default of any provision of this Debenture
(except as may be covered by Section 2(a)(i) through 2(a)(ix) hereof) or any
Transaction Document (as defined in Section 5) which is not cured with in the
time prescribed;

(xi) Any event of default under any of the Other Debentures.

(b) During the time that any portion of this Debenture is outstanding, if any
Event of Default has occurred, the full principal amount of this Debenture,
together with interest and other amounts owing in respect thereof, to the date
of acceleration shall become at the Holder's election, immediately due and
payable in cash, provided however, the Holder may request (but shall have no
obligation to request) payment of such amounts in Common Stock of the Obligor.
In addition to any other remedies, the Holder shall have the right (but not the
obligation) to convert this Debenture at any time after (x) an Event of Default
or (y) the Maturity Date at the Conversion Price then in-effect. The Holder need
not provide and the Obligor hereby waives any presentment, demand, protest or
other notice of any kind, and the Holder may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon. Upon an Event of Default, notwithstanding any
other provision of this Debenture or any Transaction Document, the Holder shall
have no obligation to comply with or adhere to any limitations, if any, on the
conversion of this Debenture or the sale of the Underlying Shares.

Section 3. Conversion.

(a) Conversion at Option of Holder.

(i) This Debenture shall be convertible into shares of Common Stock at the
option of the Holder, in whole or in part at any time and from time to time,
after the Original Issue Date (as defined in Section 5) (subject to the
limitations on conversion set forth in Section 3(b) hereof). The number of
shares of Common Stock issuable upon a conversion hereunder equals the quotient
obtained by dividing (x) the outstanding amount of this Debenture to be
converted by (y) the Conversion Price (as defined in Section 3(c)(i)). The
Obligor shall deliver Common Stock certificates to the Holder prior to the Fifth
(5th) Trading Day after a Conversion Date.

(ii) Notwithstanding anything to the contrary contained herein, if on any
Conversion Date: (1) the number of shares of Common Stock at the time
authorized, unissued and unreserved for all purposes, or held as treasury stock,
is insufficient to pay principal and interest hereunder in shares of Common
Stock; (2) the Common Stock is not listed or quoted for trading on the OTC or on
a Subsequent Market; (3) the Obligor has failed to timely satisfy its
conversion; or (4) the issuance of such shares of Common Stock would result in a
violation of Section 3(b), then, at the option of the Holder, the Obligor, in
lieu of delivering shares of Common Stock pursuant to Section 3(a)(i), shall
deliver, within three (3) Trading Days of each applicable Conversion Date, an
amount in cash equal to the product of the outstanding principal amount to be
converted plus any interest due therein divided by the Conversion Price, chosen
by the Holder, and multiplied by the highest closing price of the stock from
date of the conversion notice till the date that such cash payment is made.

4

--------------------------------------------------------------------------------

Further, if the Obligor shall not have delivered any cash due in respect of
conversion of this Debenture or as payment of interest thereon by the fifth
(5th) Trading Day after the Conversion Date, the Holder may, by notice to the
Obligor, require the Obligor to issue shares of Common Stock pursuant to Section
3(c), except that for such purpose the Conversion Price applicable thereto shall
be the lesser of the Conversion Price on the Conversion Date and the Conversion
Price on the date of such Holder demand. Any such shares will be subject to the
provisions of this Section.

(iii) The Holder shall effect conversions by delivering to the Obligor a
completed notice in the form attached hereto as Exhibit A (a “Conversion
Notice”). The date on which a Conversion Notice is delivered is the “Conversion
Date.” Unless the Holder is converting the entire principal amount outstanding
under this Debenture, the Holder is not required to physically surrender this
Debenture to the Obligor in order to effect conversions. Conversions hereunder
shall have the effect of lowering the outstanding principal amount of this
Debenture plus all accrued and unpaid interest thereon in an amount equal to the
applicable conversion. The Holder and the Obligor shall maintain records showing
the principal amount converted and the date of such conversions. In the event of
any dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error.

(b) Certain Conversion and Sales Restrictions.

(i) Limitation of Conversion by the Holder. A Holder may not convert this
Debenture or receive shares of Common Stock as payment of interest hereunder to
the extent such conversion or receipt of such interest payment would (x) result
in the Holder, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 4.99% of the then issued and outstanding
shares of Common Stock, including shares issuable upon conversion of, and
payment of interest on, this Debenture held by such Holder after application of
this Section, or (y) result in a violation of the U.S. Department of
Transportation foreign ownership regulations. Since the Holder will not be
obligated to report to the Obligor the number of shares of Common Stock it may
hold at the time of a conversion hereunder, unless the conversion at issue would
result in the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this
Debenture is convertible shall be the responsibility and obligation of the
Holder. If the Holder has delivered a Conversion Notice for a principal amount
of this Debenture that, without regard to any other shares that the Holder or
its affiliates may beneficially own, would result in the issuance in excess of
the permitted amount hereunder, the Obligor shall notify the Holder of this fact
and shall honor the conversion for the maximum principal amount permitted to be
converted on such Conversion Date in accordance with the periods described in
Section 3(a)(i) and, at the option of the Holder, either retain any principal
amount tendered for conversion in excess of the permitted amount hereunder for
future conversions or return such excess principal amount to the Holder. The
provisions of Section 3(b)(i)(x) may be waived by a Holder (but only as to
itself and not to any other Holder) upon not less than 65 days prior notice to
the Obligor. Other Holders shall be unaffected by any such waiver.

5

--------------------------------------------------------------------------------

(ii) Limitation of Sales by the Holder. The Holder agrees that for the period
expiring on May 14, 2008, it will not sell any shares of Common Stock obtained
through conversion of this Debenture; provided, however, that this limitation
shall expire in the event that the Closing Bid Price of the Common Stock is
greater than $1.75 for five consecutive Trading Days. Anything to the contrary
notwithstanding, the restrictions set forth in this clause (ii) shall not apply:
upon the occurrence of an Event of Default; if waived in writing by the Obligor;
or to private resales by the Holder.

(c) Conversion Price and Adjustments to Conversion Price.

(i) The conversion price in effect on any Conversion Date shall be equal to the
lesser of (a) $1.45 (the “Fixed Conversion Price”) or (b) ninety five
percent (95%) of the lowest Volume Weighted Average Price of the Common Stock
during the thirty (30) trading days immediately preceding the Conversion Date or
the interest payment date, as applicable, as quoted by Bloomberg, LP (the
“Market Conversion Price”), but in no event less than $.001. The Fixed
Conversion Price and the Market Conversion Price are collectively referred to as
the “Conversion Price.” The Conversion Price may be adjusted pursuant to the
other terms of this Debenture.

(ii) If the Obligor, at any time while this Debenture is outstanding, shall
(a) pay a stock dividend or otherwise make a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock, (b) subdivide outstanding shares of Common
Stock into a larger number of shares, (c) combine (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (d) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Obligor, then the Fixed Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

6

--------------------------------------------------------------------------------

(iii) If the Obligor, at any time while this Debenture is outstanding, shall
issue rights, options or warrants to all holders of Common Stock (and not to the
Holder) entitling them to subscribe for or purchase shares of Common Stock at a
price per share less than the Fixed Conversion Price, then the Fixed Conversion
Price shall be multiplied by a fraction, of which the denominator shall be the
number of shares of the Common Stock (excluding treasury shares, if any)
outstanding on the date of issuance of such rights or warrants (plus the number
of additional shares of Common Stock offered for subscription or purchase), and
of which the numerator shall be the number of shares of the Common Stock
(excluding treasury shares, if any) outstanding on the date of issuance of such
rights or warrants, plus the number of shares which the aggregate offering price
of the total number of shares so offered would purchase at the Fixed Conversion
Price. Such adjustment shall be made whenever such rights or warrants are
issued, and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such rights, options or
warrants. However, upon the expiration of any such right, option or warrant to
purchase shares of the Common Stock the issuance of which resulted in an
adjustment in the Fixed Conversion Price pursuant to this Section, if any such
right, option or warrant shall expire and shall not have been exercised, the
Fixed Conversion Price shall immediately upon such expiration be recomputed and
effective immediately upon such expiration be increased to the price which it
would have been (but reflecting any other adjustments in the Fixed Conversion
Price made pursuant to the provisions of this Section after the issuance of such
rights or warrants) had the adjustment of the Fixed Conversion Price made upon
the issuance of such rights, options or warrants been made on the basis of
offering for subscription or purchase only that number of shares of the Common
Stock actually purchased upon the exercise of such rights, options or warrants
actually exercised.

(iv) If the Obligor or any subsidiary thereof, as applicable, at any time while
this Debenture is outstanding, shall issue shares of Common Stock or rights,
warrants, options or other securities or debt that are convertible into or
exchangeable for shares of Common Stock (“Common Stock Equivalents”) entitling
any Person to acquire shares of Common Stock other than Excluded Securities, at
a price per share less than the Fixed Conversion Price (if the holder of the
Common Stock or Common Stock Equivalent so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which is issued in connection with such issuance, be entitled to
receive shares of Common Stock at a price per share which is less than the Fixed
Conversion Price, such issuance shall be deemed to have occurred for less than
the Fixed Conversion Price), then, at the sole option of the Holder, the Fixed
Conversion Price shall be adjusted to mirror the conversion, exchange or
purchase price for such Common Stock or Common Stock Equivalents (including any
reset provisions thereof) at issue. Such adjustment shall be made whenever such
Common Stock or Common Stock Equivalents are issued. The Obligor shall notify
the Holder in writing, no later than one (1) business day following the issuance
of any Common Stock or Common Stock Equivalent subject to this Section,
indicating therein the applicable issuance price, or of applicable reset price,
exchange price, conversion price and other pricing terms. No adjustment under
this Section shall be made as a result of issuances and exercises of options to
purchase shares of Common Stock issued for compensatory purposes pursuant to any
of the Obligor's stock option or stock purchase plans.

7

--------------------------------------------------------------------------------

(v) If the Obligor, at any time while this Debenture is outstanding, shall
distribute to all holders of Common Stock (and not to the Holder) evidences of
its indebtedness or assets or rights or warrants to subscribe for or purchase
any security, then in each such case the Fixed Conversion Price at which this
Debenture shall thereafter be convertible shall be determined by multiplying the
Fixed Conversion Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the Closing Bid Price determined as
of the record date mentioned above, and of which the numerator shall be such
Closing Bid Price on such record date less the then fair market value at such
record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of the Common Stock as
determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

(vi) In case of any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is converted into other securities,
cash or property, the Holder shall have the right thereafter to, at its option,
(A) convert the then outstanding principal amount, together with all accrued but
unpaid interest and any other amounts then owing hereunder in respect of this
Debenture into the shares of stock and other securities, cash and property
receivable upon or deemed to be held by holders of the Common Stock following
such reclassification or share exchange, and the Holder of this Debenture shall
be entitled upon such event to receive such amount of securities, cash or
property as the shares of the Common Stock of the Obligor into which the then
outstanding principal amount, together with all accrued but unpaid interest and
any other amounts then owing hereunder in respect of this Debenture could have
been converted immediately prior to such reclassification or share exchange
would have been entitled, or (B) require the Obligor to prepay the outstanding
principal amount of this Debenture, plus all interest and other amounts due and
payable thereon. The entire prepayment price shall be paid in cash. This
provision shall similarly apply to successive reclassifications or share
exchanges.

(vii) The Obligor shall at all times reserve and keep available out of its
authorized Common Stock the full number of shares of Common Stock issuable upon
conversion of all outstanding amounts under this Debenture; and within three (3)
Business Days following the receipt by the Obligor of a Holder's notice that
such minimum number of Underlying Shares is not so reserved, the Obligor shall
promptly reserve a sufficient number of shares of Common Stock to comply with
such requirement.

(viii) All calculations under this Section 3 shall be rounded up to the nearest
$0.0001 or whole share.

(ix) Whenever the Conversion Price is adjusted pursuant to Section 3 hereof, the
Obligor shall promptly mail to the Holder a notice setting forth the Conversion
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.

8

--------------------------------------------------------------------------------

(x) If (A) the Obligor shall declare a dividend (or any other distribution) on
the Common Stock; (B) the Obligor shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock; (C) the Obligor shall authorize
the granting to all holders of the Common Stock rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights; (D)
the approval of any stockholders of the Obligor shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Obligor is a party, any sale or transfer of all or substantially all
of the assets of the Obligor, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property; or (E) the
Obligor shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Obligor; then, in each case, the Obligor shall
cause to be filed at each office or agency maintained for the purpose of
conversion of this Debenture, and shall cause to be mailed to the Holder at its
last address as it shall appear upon the stock books of the Obligor, at least
twenty (20) calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange, provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. The Holder is entitled to
convert this Debenture during the 20-day calendar period commencing the date of
such notice to the effective date of the event triggering such notice.

(xi) In case of any (1) merger or consolidation of the Obligor or any subsidiary
of the Obligor with or into another Person, or (2) sale by the Obligor or any
subsidiary of the Obligor of more than one-half of the assets of the Obligor in
one or a series of related transactions, a Holder shall have the right to (A)
exercise any rights under Section 2(b), (B) convert the aggregate amount of this
Debenture then outstanding into the shares of stock and other securities, cash
and property receivable upon or deemed to be held by holders of Common Stock
following such merger, consolidation or sale, and such Holder shall be entitled
upon such event or series of related events to receive such amount of
securities, cash and property as the shares of Common Stock into which such
aggregate principal amount of this Debenture could have been converted
immediately prior to such merger, consolidation or sales would have been
entitled, or (C) in the case of a merger or consolidation, require the surviving
entity to issue to the Holder a convertible Debenture with a principal amount
equal to the aggregate principal amount of this Debenture then held by such
Holder, plus all accrued and unpaid interest and other amounts owing thereon,
which such newly issued convertible Debenture shall have terms identical
(including with respect to conversion) to the terms of this Debenture, and shall
be entitled to all of the rights and privileges of the Holder of this Debenture
set forth herein and the agreements pursuant to which this Debentures were
issued. In the case of clause (C), the conversion price applicable for the newly
issued shares of convertible preferred stock or convertible Debentures shall be
based upon the amount of securities, cash and property that each share of Common
Stock would receive in such transaction and the Conversion Price in effect
immediately prior to the effectiveness or closing date for such transaction. The
terms of any such merger, sale or consolidation shall include such terms so as
to continue to give the Holder the right to receive the securities, cash and
property set forth in this Section upon any conversion or redemption following
such event. This provision shall similarly apply to successive such events.

9

--------------------------------------------------------------------------------

(d) Other Provisions.

(i) The Obligor covenants that it will at all times reserve and keep available
out of its authorized and unissued shares of Common Stock solely for the purpose
of issuance upon conversion of this Debenture and payment of interest on this
Debenture, each as herein provided, free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than such number of shares of the Common Stock as shall (subject to any
additional requirements of the Obligor as to reservation of such shares set
forth in this Debenture) be issuable (taking into account the adjustments and
restrictions of Sections 2(b) and 3(c)) upon the conversion of the outstanding
principal amount of this Debenture and payment of interest hereunder. The
Obligor covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly and validly authorized, issued and fully paid,
nonassessable and, if the Underlying Shares Registration Statement has been
declared effective under the Securities Act, registered for public sale in
accordance with such Underlying Shares Registration Statement.

(ii) Upon a conversion hereunder the Obligor shall not be required to issue
stock certificates representing fractions of shares of the Common Stock, but may
if otherwise permitted, make a cash payment in respect of any final fraction of
a share based on the Closing Bid Price at such time. If the Obligor elects not,
or is unable, to make such a cash payment, the Holder shall be entitled to
receive, in lieu of the final fraction of a share, one whole share of Common
Stock.

(iii) The issuance of certificates for shares of the Common Stock on conversion
of this Debenture shall be made without charge to the Holder thereof for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificate, provided that the Obligor shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate upon conversion in a name other
than that of the Holder of such Debenture so converted and the Obligor shall not
be required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Obligor the
amount of such tax or shall have established to the satisfaction of the Obligor
that such tax has been paid.

(iv) Nothing herein shall limit a Holder's right to pursue actual damages or
declare an Event of Default pursuant to Section 2 herein for the Obligor 's
failure to deliver certificates representing shares of Common Stock upon
conversion within the period specified herein and such Holder shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

10

--------------------------------------------------------------------------------

In addition to any other rights available to the Holder, if the Obligor fails to
deliver to the Holder such certificate or certificates pursuant to Section
3(a)(i) by the fifth (5th) Trading Day after the Conversion Date, and if after
such fifth (5th) Trading Day the Holder purchases (in an open market transaction
or otherwise) Common Stock to deliver in satisfaction of a sale by such Holder
of the Underlying Shares which the Holder anticipated receiving upon such
conversion (a “Buy-In”), then the Obligor shall (A) pay in cash to the Holder
(in addition to any remedies available to or elected by the Holder) the amount
by which (x) the Holder's total purchase price (including brokerage commissions,
if any) for the Common Stock so purchased exceeds (y) the product of (1) the
aggregate number of shares of Common Stock that such Holder anticipated
receiving from the conversion at issue multiplied by (2) the market price of the
Common Stock at the time of the sale giving rise to such purchase obligation and
(B) at the option of the Holder, either reissue a Debenture in the principal
amount equal to the principal amount of the attempted conversion or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Obligor timely complied with its delivery requirements under Section
3(a)(i). For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of Debentures with respect to which the market price of the
Underlying Shares on the date of conversion was a total of $10,000 under clause
(A) of the immediately preceding sentence, the Obligor shall be required to pay
the Holder $1,000. The Holder shall provide the Obligor written notice
indicating the amounts payable to the Holder in respect of the Buy-In.

(v) The Obligor shall reserve 20% of the 24.99% Foreign Ownership Pool (as
herein defined) for the Holder (the “Holder Reserve”) and shall not issue any
shares of Common Stock to any third party that would decrease the number of
shares of voting Common Stock in the Holder Reserve. The “24.99% Foreign
Ownership Pool” means the maximum number of shares of Common Stock that may be
owned by persons or entities that are non-U.S. citizens, as determined pursuant
to the U.S. Department of Transportation foreign ownership regulations. (By way
of example, if the 24.99% Foreign Ownership Pool equals 24,999 shares of common
stock, the Buyer Reserve shall be 4,999 shares.)

Section 4. Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) trading day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company, to:

U.S. Helicopter Corporation

 

6 East River Piers

 

Downtown Manhattan Heliport

 

New York, NY 10004

 

Attention: Chief Executive Officer

 

Telephone: (212) 248-2002

 

Facsimile: (212) 248-0940

11

--------------------------------------------------------------------------------

With a copy to: Gallagher, Briody, and Butler   Princeton Forrestal Village  
155 Village Boulevard   Princeton, NJ 08540   Attention: Thomas P. Gallagher,
Esq.   Telephone: (609) 452-6000   Facsimile: (609) 452-0090     If to the
Holder: Cornell Capital Partners, LP   101 Hudson Street, Suite 3700   Jersey
City, NJ 07303   Attention: Mark Angelo   Telephone: (201) 985-8300     With a
copy to: Troy Rillo, Esq.   101 Hudson Street – Suite 3700   Jersey City, NJ
07302   Telephone: (201) 985-8300   Facsimile: (201) 985-8266

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

Section 5. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions are authorized or required by law or other government action to
close.

“Change of Control Transaction” means the occurrence of (a) an acquisition after
the date hereof by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Obligor,
by contract or otherwise) of in excess of fifty percent (50%) of the voting
securities of the Obligor (except that the acquisition of voting securities by
the Holder shall not constitute a Change of Control Transaction for purposes
hereof), (b) a replacement at one time or over time of more than one-half of the
members of the board of directors of the Obligor which is not approved by a
majority of those individuals who are members of the board of directors on the
date hereof (the “Current Directors”) or by those individuals who are serving as
members of the board of directors on any date whose nomination to the board of
directors was approved by a majority of the members of the board of the Current
Directors, (c) the merger or consolidation of the Obligor or any Material
Subsidiary or sale of fifty percent (50%) or more of the assets of the Obligor
or any Material Subsidiary in one or a series of related transactions with or
into another entity, or (d) the execution by the Obligor of an agreement to
which the Obligor is a party or by which it is bound, providing for any of the
events set forth above in (a), (b) or (c).

12

--------------------------------------------------------------------------------

“Closing Bid Price” means the closing bid price of Common Stock as quoted on the
Principal Market (as reported by Bloomberg Financial Markets through its “Volume
at Price” function).

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock, par value $.001, of the Obligor and stock
of any other class into which such shares may hereafter be changed or
reclassified.

“Conversion Date” shall mean the date upon which the Holder gives the Obligor
notice of their intention to effectuate a conversion of this Debenture into
shares of the Company’s Common Stock as outlined herein.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Securities” means (a) shares of Common Stock issued in connection with
any employee benefit plan which has been approved by the Board of Directors of
the Company, pursuant to which the Company’s securities may be issued to any
employee, officer or director for services provided to the Company, (b) provided
such security is issued at a price which is greater than or equal to the
arithmetic average of the Closing Bid Prices of the Common Stock for the ten
(10) consecutive trading days immediately preceding the date of issuance, any of
the following: (i) any issuance by the Company of securities in connection with
a strategic partnership or a joint venture (the primary purpose of which is not
to raise equity capital), or (ii) any issuance by the Company of securities as
consideration for a merger or consolidation or the acquisition of a business,
product, license, or other assets of another person or entity, (c) those options
and warrants of the Company issued prior to, and outstanding on, the Issuance
Date of this Debenture, (d) the shares of Common Stock issuable on exercise of
such options and warrants, provided such options and warrants are not amended
after the Issuance Date of this Debenture, and (e) the shares of Common Stock
issuable upon exercise of the Warrants issued pursuant to the Securities
Purchase Agreement or this Debenture.

“Material Subsidiary” shall mean with respect to the Obligor, a subsidiary of
the Obligor the business, operations, affairs, assets, liabilities, financial
condition or properties of which are material to the business, operations,
affairs, assets, liabilities, financial condition, or properties of the Obligor
and its subsidiaries taken as a whole.

“Original Issue Date” shall mean the date of the first issuance of this
Debenture regardless of the number of transfers and regardless of the number of
instruments, which may be issued to evidence such Debenture.

“Other Debentures” shall mean the secured convertible debentures issued to the
Holder pursuant to the securities purchase agreements between the Obligor and
the Holder dated August 4, 2004, August 23, 2005, March 31, 2006, November 10,
2006 and March 30, 2007, respectively.

13

--------------------------------------------------------------------------------

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

“Principal Market” means the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market, the Nasdaq SmallCap Market, whichever is
at the time the principal trading exchange or market for such security, or the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg or, if no bid or sale information is reported for such
security by Bloomberg, then the average of the bid prices of each of the market
makers for such security as reported in the “pink sheets” by the National
Quotation Bureau, Inc.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Trading Day” means a day on which the shares of Common Stock are quoted on the
OTC or quoted or traded on such Subsequent Market on which the shares of Common
Stock are then quoted or listed; provided, that in the event that the shares of
Common Stock are not listed or quoted, then Trading Day shall mean a Business
Day.

“Transaction Documents” means the Securities Purchase Agreement or any other
agreement delivered in connection with the Securities Purchase Agreement,
including, without limitation, the Security Agreement, the Irrevocable Transfer
Agent Instructions, and the Registration Rights Agreement.

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
this Debenture or as payment of interest in accordance with the terms hereof.

“Underlying Shares Registration Statement” means a registration statement
meeting the requirements set forth in the Registration Rights Agreement,
covering among other things the resale of the Underlying Shares and naming the
Holder as a “selling stockholder” thereunder.

Section 6. Except as expressly provided herein, no provision of this Debenture
shall alter or impair the obligations of the Obligor, which are absolute and
unconditional, to pay the principal of, interest and other charges (if any) on,
this Debenture at the time, place, and rate, and in the coin or currency, herein
prescribed. This Debenture is a direct obligation of the Obligor. This Debenture
ranks pari passu with all other Debentures now or hereafter issued under the
terms set forth herein. As long as this Debenture is outstanding, the Obligor
shall not and shall cause their subsidiaries not to, without the consent of the
Holder, (i) amend its certificate of incorporation, bylaws or other charter
documents so as to adversely affect any rights of the Holder; (ii) repay,
repurchase or offer to repay, repurchase or otherwise acquire shares of its
Common Stock or other equity securities other than as to the Underlying Shares
to the extent permitted or required under the Transaction Documents; or (iii)
enter into any agreement with respect to any of the foregoing.

Section 7. This Debenture shall not entitle the Holder to any of the rights of a
stockholder of the Obligor, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Obligor, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

14

--------------------------------------------------------------------------------

Section 8. If this Debenture is mutilated, lost, stolen or destroyed, the
Obligor shall execute and deliver, in exchange and substitution for and upon
cancellation of the mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Obligor.

Section 9. No indebtedness of the Obligor is senior to this Debenture in right
of payment, whether with respect to interest, damages or upon liquidation or
dissolution or otherwise other than debentures issued by the Obligor to the
Holder prior to the date hereof. Except as permitted under the Security
Agreement, without the Holder’s consent, the Obligor will not and will not
permit any of their subsidiaries to, directly or indirectly, enter into, create,
incur, assume or suffer to exist any indebtedness of any kind, on or with
respect to any of its property or assets now owned or hereafter acquired or any
interest therein or any income or profits there from that is senior in any
respect to the obligations of the Obligor under this Debenture.

Section 10. This Debenture shall be governed by and construed in accordance with
the laws of the State of New Jersey, without giving effect to conflicts of laws
thereof. Each of the parties consents to the jurisdiction of the Superior Courts
of the State of New Jersey sitting in Hudson County, New Jersey and the
U.S. District Court for the District of New Jersey sitting in Newark, New Jersey
in connection with any dispute arising under this Debenture and hereby waives,
to the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens to the bringing of any such proceeding in such
jurisdictions.

Section 11. If the Obligor fails to strictly comply with the terms of this
Debenture, then the Obligor shall reimburse the Holder promptly for all fees,
costs and expenses, including, without limitation, attorneys’ fees and expenses
incurred by the Holder in any action in connection with this Debenture,
including, without limitation, those incurred: (i) during any workout, attempted
workout, and/or in connection with the rendering of legal advice as to the
Holder’s rights, remedies and obligations, (ii) collecting any sums which become
due to the Holder, (iii) defending or prosecuting any proceeding or any
counterclaim to any proceeding or appeal; or (iv) the protection, preservation
or enforcement of any rights or remedies of the Holder.

Section 12. Any waiver by the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Holder to insist upon strict adherence to any term
of this Debenture on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Debenture. Any waiver must be in writing.

15

--------------------------------------------------------------------------------

Section 13. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Obligor covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Obligor from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Obligor (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

Section 14. Whenever any payment or other obligation hereunder shall be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day.

Section 15. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.

[The remainder of this page is intentionally left blank.]

16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Obligor has caused this Secured Convertible Debenture to
be duly executed by a duly authorized officer as of the date set forth above.

  U.S. HELICOPTER CORPORATION   By: /s/ George J. Mehm, Jr.   Name: George J.
Mehm, Jr.   Title: Chief Financial Officer, Sr. Vice President and Treasurer

17

--------------------------------------------------------------------------------

EXHIBIT “A”

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert the Debenture)

TO:

The undersigned hereby irrevocably elects to convert $_______________________ of
the principal amount of the above Debenture into Shares of Common Stock of U.S.
Helicopter Corporation, according to the conditions stated therein, as of the
Conversion Date written below.

Conversion Date:   Applicable Conversion Price:   Signature:   Name:   Address:
  Amount to be converted: $ Amount of Debenture unconverted: $ Conversion Price
per share: $ Number of shares of Common Stock to be issued:   Please issue the
shares of Common Stock in the following name and to the following address:  
Issue to:   Authorized Signature:   Name:   Title:   Phone Number:   Broker DTC
Participant Code:   Account Number:  

--------------------------------------------------------------------------------